Citation Nr: 0827743	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  92-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for the increase in 
disability of nonservice connected back disorder attributable 
to service connected postoperative residuals of a right 
inguinal hernia. 

2.  Entitlement to a total disability rating based on 
unemployability due to service connected disabilities (TDIU).

[The veteran's motion for revision of an October 1995 Board 
decision, which denied a claim of entitlement to an earlier 
effective date for assignment of compensation for residuals 
of right inguinal hernia, on the basis of clear and 
unmistakable error (CUE) is assigned a separate docket number 
and will be addressed in a separate Board decision].


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
September 1991 RO rating decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.

In October 1995, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed to what is now known as the United States 
Court of Appeals for Veterans Claims (Court).

In a February 1997 order, the Court issued a joint motion for 
remand.  The thrust of the motion was that the Board failed 
to adequately consider the matter of entitlement to service 
connection for any increase in disability of the nonservice-
connected back disorder attributable to the service-connected 
postoperative residuals of a right inguinal hernia.  Thus, 
the Court's order was limited to the back disorder issue, and 
limited further by the nature of the order.  The Board 
remanded this issue in February 1998.

In a July 1998 rating decision, the RO denied a claim of 
entitlement to a TDIU.  The veteran appealed this issue to 
the Board.

In August 2000, July 2003 and June 2006 the Board remanded 
the claims insure that the duty to assist had been fully 
undertaken.

In August 2006, the RO returned the now 10 volume set of 
claims files to the Board requesting clarification of a June 
2006 instruction to secure a medical opinion addressing 
whether the veteran's service connected right inguinal hernia 
caused an incremental increase in disability caused by a 
nonservice-connected back disorder.

In this regard, the record shows that the Board's August 2000 
and July 2003 remands also requested an opinion as to this 
question.  The August 2000 remand asked that the opinion be 
provided after both a review of the record on appeal and an 
examination of the veteran.  In contrast, the July 2003 
remand asked that the opinion be provided only after the 
examiner was provided certain evidence to review.  Notably VA 
obtained the requested opinion in November 2004.  While that 
opinion was only based on a review of the record on appeal 
and not a new examination, the record shows that the veteran 
refused to report for an examination.  

In October 2006, the Board remanded the claim to the RO to 
accommodate the veteran's request for a Travel Board hearing.  
At that time, the Board addressed the RO's request for 
clarification by determining that a remand to obtain another 
medical opinion was not required.

In February 2007, the veteran appeared and testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
held at the Cleveland RO.  The hearing transcript is 
associated with the claims folder.

The Board notes that, at his February 2007 Travel Board 
hearing, the veteran confirmed that his claim for an 
increased evaluation for post-operative residuals of a right 
hernia had been withdrawn from appeal.

In January 2008, the Board requested an expert medical 
opinion from a Veteran's Health Administration (VHA) 
orthopedist.  In March 2008, the Board sent the veteran a 
copy of the VHA report obtained, and provided him additional 
time to present additional evidence and/or argument in 
support of his claims.

The veteran submitted additional evidence and argument in 
support of his claims in April 2008, at which time he waived 
RO review of this evidence in the first instance and 
requested the Board to proceed with adjudication of his 
claims.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability, including 
degenerative joint and disc disease, first manifested many 
years after service and is not causally related to active 
service.

2.  The veteran's postoperative residuals of right 
herniorapphy do not cause or aggravate any additional 
disability or impairment of earning capacity of the 
lumbosacral spine.

3.  The veteran's only service connected disabilities are a 
recurrent right inguinal hernia evaluated as 10 percent 
disabling, and painful surgical scar rated as 10 percent 
disabling.

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the increase in disability of nonservice connected back 
disorder attributable to service connected postoperative 
residuals of a right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2007).  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (b), added effective 
October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The Board finds no prejudice to the veteran in addressing 
this claim under the new or old criteria. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

The veteran seeks service connection for low back disability 
as having been incurred during active service or, 
alternatively, as secondary to service connected residuals of 
right herniorapphy.  This case involves 10 volumes of records 
documenting irreconcilable statements from the veteran 
regarding the onset of his chronic low back pain, and 
conflicting medical opinions regarding the onset and etiology 
of his current lumbar spine symptoms.

In order to resolve this conflict of evidence, the Board has 
the responsibility to make determinations regarding the 
credibility and weight to be given to the material evidence 
of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
The Board has also obtained expert opinion from a Veterans 
Health Administration (VHA) orthopedist to assist the Board 
in resolving the conflicts in the evidence that is medical in 
nature.  

At the outset, the Board must identify the veteran's 
contentions and arguments in order to fully understand the 
nature of this claim.

The veteran served on active duty from November 1959 to 
October 1961.  According to his most recent allegations, he 
has had chronic lumbar spine pain since incurring a right 
groin injury in August 1961.  His duties included the heavy 
lifting and pulling of 400 to 600 pound loads up a flight-
line ramp 3 to 4 times per day.  He first required treatment 
for a right groin injury while on a weekend pass from the 
military base.  He recalls that military officials were 
notified by his doctor that he needed to report to the base 
hospital upon his return.  However, he was unfairly arrested 
for Absent Without Leave (AWOL) upon his return to the 
military base, and denied any medical treatment until the 
completion of Courts-Martial proceeding that acquitted him of 
all charges.

The veteran next alleges that, after a right herniorapphy was 
performed in service, the military returned him to his prior 
heavy lifting duties after only allowing for a 14-day 
convalescence period.  During the 1st week of October 1961, 
he developed a right groin bulge with pain radiating to the 
low back when pulling a heavy load.  His request for medical 
treatment was refused as the military base was on alert 
status.  He claims persistent right groin and low back pain 
since that injury.  He also reports that, as his inguinal and 
lumbar spine injuries are so similar, he has had difficulty 
differentiating the source of his symptoms.

The veteran next argues that, as a result of unfair and 
prejudicial treatment, the military discharged him on the 
basis of unsuitability rather than on the basis of physical 
disability.  He believes that this decision denied him a 
proper physical examination prior to his discharge from 
service, and ultimately prejudiced his ability to bring a 
claim for compensation benefits. 

Post-service, the veteran states that he did not broadcast 
the nature of his service connected disabilities to his 
civilian employers for fear of being released from his job.  
He had insufficient funds to seek proper treatment and was 
nursed by his mother.  He has referred to his wage earnings 
for the first 4 years following service as evidencing his 
inability to work due to a recurring right hernia with severe 
groin and lumbosacral pain.

The veteran next argues that his lumbar spine symptoms are 
caused or aggravated by the residuals of his service 
connected right inguinal herniorraphies.  Referring to 
medical treatise articles, he states that his two right 
hernia repairs have weakened his abdominal wall musculature 
and caused low back pain.

The veteran has submitted various medical treatise articles 
in support of his contentions raised on appeal.  In pertinent 
part, he cites reports issued by the National Institute for 
Occupational Safety and Health (NIOSH), the National Academy 
for Sciences (NAS), the National Research Council (NRC), the 
Occupational Safety and Health Administration (OSHA) and 
various authoritative sources for the proposition that work 
activities such as heavy physical work, lifting, forceful 
movements, bending, twisting and awkward back postures have 
been identified as factors that may lead to early 
degeneration of the spine, including the discs.  One study 
noted a sharp increase in back injury rates in subjects where 
the required job strength outmatched the body strength of the 
subject.

A medical article, pertaining to low back pain, states that 
lower back pain could come from the spine, muscles, nerve or 
other structures in the region.  It was noted that such pain 
could also radiate from other areas such as the mid to upper 
back, a hernia in the groin, or a problem in the testicles or 
ovaries.

The veteran has also cited medical treatise articles relating 
to the causes, symptoms and treatment of inguinal hernias.  
The articles indicate that a patient should avoid heavy 
lifting or straining for about 6 to 8 weeks after surgery, 
otherwise the hernia repair could be disrupted.  None of 
these articles identify, however, a causal relationship 
between inguinal hernias and low back disability.

With these contentions in mind, the Board will proceed to 
review the relevant evidence and documentation of record.

The veteran's medical records document a current diagnosis of 
degenerative joint and disc disease of the lumbar spine.  The 
first Caluza requirement for a current disability, therefore, 
has been met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records are negative for any complaints or 
treatment for low back symptoms during his period of active 
service.

The veteran's service records do show that, in June 1961, he 
was cited for Article 15 punishment for failing to obey 
lawful orders in March and June 1961.  He was disciplined, 
but not through a Courts-Martial process.

On August 25, 1961, the veteran underwent a right inguinal 
hernioplasty.  He was placed on convalescence leave from 
August 31 to September 14, 1961, and returned to duty.

On September 29, 1961, the veteran's commanding officer 
proposed the veteran's discharge on the grounds of 
unsuitability, citing the veteran's negative and apathetic 
attitude displayed since March 1960.

The veteran's separation examination, dated September 1961, 
did not reflect any complaint of low back pain.  His right 
inguinal hernioplasty was described as "[e]lective clean" 
and physical examination did not diagnose a low back 
disability or recurrent right inguinal hernia.

Overall, the veteran's service medical and personnel records 
provide evidence against his claim as it does not show the 
existence of a chronic low back disability during active 
service.  This evidence also tends to impeach the veteran's 
overall credibility.  For example, his unsuitability 
discharge was based upon events preceding his hernia injury 
by more than one year.  There is no indication that his 
physical abilities, or inabilities, had any bearing upon his 
misconduct charges.  Additionally, his discharge examination, 
which specifically involved an examination of his right 
hernia area, did not disclose a recurrent right hernia as 
claimed.

Importantly, the Board also finds that the service record 
impact negatively on his creditability.  Simply stated, based 
on a review of the whole record, the Board finds that the 
veteran is not an accurate historian.  His many statements, 
and his many allegations that are not substantiated by the 
service records, and in many ways directly conflict with the 
service records, are found to provide evidence against this 
claim.     

Post-service, it is significant that the first documented 
instance of low back pain is found in a "Record of Absence" 
from Lincoln Electric dated 1976, reporting that the veteran 
missed one day of work after hurting his back while shoveling 
snow.  He missed another date of work in June 1976 after 
falling off a ladder and spraining his back.  The veteran was 
not diagnosed with a chronic low back disorder until he 
injured his back twice in 1985, which is approximately 24 
years after his discharge from service, providing more 
evidence against this claim, clearly indicating post-service 
problems to the back. 

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Overall, this evidence 
also tends to clearly impeach the credibility of the 
veteran's claim of persistent low back pain since service.

As arthritis was not shown to have manifested within one year 
from service, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.

Additional relevant evidence includes a June 1977 work note 
recording that the veteran missed a day of work after his 
doctor found a hernia.  His employer recorded his statement 
that he "[d]oesn't know how he got it."  A July 1977 
hospital summary reported the veteran's history of right 
inguinal herniorapphy in 1961 and having "had no problems 
until six weeks prior to admission."

Overall, this evidence provides further evidence against his 
claim with the veteran's own statements in 1977 contradicting 
his current assertions of chronic recurrent right hernia 
problems since his separation from service.

Thereafter, the veteran incurred a work-related left inguinal 
hernia injury in December 1981 while lifting a heavy object.  
He was in an automobile accident in early 1982.  On June 7, 
1985, he incurred a work-related injury to the right hernia 
while attempting to lift a pot full of water.

Overall, this evidence tends to impeach the credibility of 
the veteran's assertions that his chronic right groin and low 
back pain prevented him from performing strenuous work after 
service.  It also diminishes the probative value of the NIOSH 
reports inasmuch as the record reflects non-service related 
heavy lifting work duties.

A June 10, 1985 work physical examination included the 
veteran's specific denial of being troubled by "[f]requent 
back pain."  This evidence impeaches the credibility of the 
veteran's current assertions of persistent low back pain 
since service.

The veteran incurred another work-related injury to the back 
in October 1985, when pushing a cart, that resulted in a 
diagnosis of low back/sacroiliac strain.  Overall, this 
evidence provides further evidence against his claim showing 
a back injury unrelated to service many years after service.

A November 1985 x-ray examination of the lumbosacral spine 
demonstrated significant narrowing of the L5-S1 disc space 
and minimal narrowing of the L2-3 disc space.  This is the 
first radiological evidence demonstrating degenerative 
changes of the lumbar spine which, almost 24 years after the 
veteran's discharge from service, does not tend to support 
his claim.

An April 1986 hospitalization summary from Saint Luke's 
Hospital recorded the veteran's "7 month history of having 
back problems."  A myelogram and computed tomography (CT) 
scan showed herniated disc at L4, a bulging disc at L4-L5, 
and degenerative changes at L4-L5.  This evidence tends to 
impeach the credibility of the veteran's current assertions 
of persistent low back pain since service as this prior 
statement is consistent the veteran's June 10, 1985 denial of 
a prior history of back pain, and correlates with the October 
1985 work related back injury.

A December 1986 report from D.E.B., M.D., recorded the 
following statement from the veteran: "[the veteran] said 
that he never experienced a lower back problem prior to 
October 31, 1985, and has not reinjured his back since that 
time."  This is further evidence impeaching the credibility 
of the veteran's current assertions of persistent low back 
pain since service.  

Simply stated, based on many examples cited above and below, 
the Board finds that overwhelming evidence supports the 
finding that the veteran is not telling the VA the accurate 
history, to such a degree that any medical opinion based on 
history provided by the veteran is found to be of very low 
probative value. 

At an RO hearing in May 1987, the veteran described his post-
service occupation as involving heavy lifting, to as much as 
250 pounds.  He referred to continuous low back pain since a 
work injury, and noted having difficulty distinguishing 
between groin pain and low back pain.

Overall, this evidence tends to diminish the probative value 
of the NIOSH reports inasmuch as the veteran's own statements 
described a post-service occupation involving heavy lifting 
work duties.

At a June 1987 VA examination, the veteran reported chronic 
right groin pain which started in 1985.  This evidence tends 
to again impeach the credibility of the veteran's allegation 
of persistent right groin and low back pain since service.

Letters from Dr. B.H.B., dated from May through December 
1988, included an assessment that the veteran manifested 
lumbosacral myofasciitis secondary to right groin strain and 
right inguinal pain.  This physician, who had treated the 
veteran for an industrial injury to the groin on June 7, 
1985, noted the veteran's prior history of three hernia 
operations and seven acute strains "obviously aggravating 
your herniated L4 and L5 disc."  Otherwise, the examiner 
stated that the veteran had chronic low back pain secondary 
to multiple hernia repairs.  The veteran's complaints 
involved persistent pain and tingling of the right groin, 
diagnosed as ileoinguinal and femoral nerve entrapment, 
causing difficulty walking and aggravating his back problem.  
The examiner provided the following impression:

Recurrent right hernia with nerve entrapment due 
to adhesion formation in a secondary strain of 
the left Poupart's ligament due to injuries 
occurring on the right side.  In aggravation of 
chronic lumbosacral myofacitis with herniated L4 
and 5 disks.

Overall, this evidence tends to support the veteran's 
allegation that his postoperative residuals of right inguinal 
herniorapphy has contributed to his current lumbar spine 
pain.  However, the Board notes that the veteran is not 
service connected for any abnormality of the left inguinal 
hernia.

A June 1988 VA digestive examination report, which was based 
upon review of the claims folder and the Dr. B.H.B., report, 
found that it was unlikely that the veteran's residuals of 
right inguinal hernia repair with recurrence was causing the 
veteran's low back condition.  This is competent medical 
opinion weighing against the claim.

A July 1990 report from Dr. D.E.B., included the veteran's 
denial that "he had ever experienced a lower back problem 
prior to October 31, 1985" which, the examiner noted, was 
shown otherwise by the medical records.  Overall, this 
evidence tends to impeach the reliability of the veteran's 
assertions regarding the onset and etiology of his chronic 
low back pain.

An April 1991 worker compensation specialist report 
attributed the veteran's October 1985 back injury as 
resulting in a permanent partial impairment of 30 percent of 
the whole body reflective of roughly 75 percent loss of 
active lumbar reserve.  Overall, this evidence weighs against 
the claim attributing the veteran's lumbar spine disability 
to a non-service related back injury.

An October 1991 letter from T.L.S., M.D., the veteran's 
treating orthopaedic surgeon, stated that the veteran had a 
chronic pain problem felt as stemming from a herniated lumbar 
disc.  This evidence, overall, weighs against the claim 
attributing the veteran's low back pain as originating from a 
disc injury.

An October 1992 examination and opinion from S.M., determined 
that the veteran had degenerative disc disease of the lumbar 
spine that pre-existed the October 1985 back injury.  This 
examiner assigned 80 percent of the veteran's lumbar spine 
impairment to his pre-existing degenerative disc disease, and 
the remaining 20 percent to the October 1985 injury.  This 
opinion was based upon radiological findings of degenerative 
and arthritis of the spine approximately 6 months following 
the injury.  It was stated that degenerative disc disease was 
known to progress at a varying rate and to a varying degree 
with or without trauma.

Overall, this evidence weighs against the claim as it relates 
partial permanent impairment of the lumbar spine to a 
nonservice related injury, and does not attribute any portion 
of disability to service or service connected residuals of 
right inguinal herniorapphy.

A September 1995 letter from Dr. T.L.S., provided opinion 
that the veteran's herniated lumbar disc at L4-L5 was 
directly related to his lumbar strain and his injury of 
October 31, 1985.  Overall, this evidence tends to weigh 
against this claim as it relates the veteran's lumbar spine 
disability to a nonservice related injury.

An April 2000 opinion from Dr. J.D.M., who has treated the 
veteran since March 1997, indicated review of the veteran's 
August 1961 operation report for his right herniorapphy, and 
history of being discharged to duty with no restrictions 
three weeks after the surgical procedure.  She further 
recorded the veteran's history of immediately resuming 
regular duties, which entailed pulling 600 pound loads up a 
steep ramp three to four times per day.  She noted the 
veteran's history of chronic low back pain since an apparent 
injury to the lumbosacral spine while pushing a shopping cart 
in October 1985.  At that time, he was found by Dr. B to have 
a recurrent small right inguinal hernia with nerve 
entrapment, along with aggravation of chronic lumbosacral 
myofasciitis with a herniated L4-L5 disc.  It was noted that 
nerve injury could be an expected complication from a hernia 
repair involving traction of various ligaments and nerves.  
The veteran currently wore a back brace to support his lumbar 
spine which prohibited his wearing a truss to support the 
hernia protrusion.  He had a small right inguinal hernia 
which protruded most upon standing and changing positions.  
Based upon these findings, Dr. J.D.M. opined as follows:

It is very plausible that the pain in [the 
veteran's] groin could cause him to flex his 
lumbar spine in such a way that could result in 
chronic lumbosacral spine sprain.

Because of [the veteran's] inability to sit for 
more than fifteen minutes at a time, due to 
severe pain in his lumbar spine and right groin, 
and because of his inability to stand for 
protracted periods of time, it is my professional 
opinion that he is totally and permanently 
disabled, and will be unable to sustain gainful 
employment.

Overall, this evidence tends to support a finding that the 
veteran may have additional impairment of earning capacity of 
the lumbar spine due to service connected residuals of right 
inguinal herniorapphy.

In November 2001, the veteran underwent VA examination by a 
VA general surgeon (later shown to be VA's Chief of Surgical 
Service).  The VA examiner provided the following diagnosis 
and opinion:

Recurrent right inguinal hernia which is easily 
reducible and small and I think can be well-
supported with the truss, although he claims he is 
unable to wear one.  The issue of whether or not 
the hernia caused or aggravates his back 
disability has been addressed by two previous 
examiners.  In 1988, a Dr. [B] stated that the 
patient had low back pain secondary to multiple 
hernia repairs and that his recurrent right 
inguinal hernia with nerve entrapment was causing 
a strain and aggravating his chronic lumbosacral 
fasciitis.

The second report by Dr. [M] in April, 2000 stated 
that she believes that it was plausible that the 
pain in his groin could cause him to flex his 
lumbar spine in such a way that it could result in 
chronic lumbosacral sprain.  It is my feeling that 
neither of these is very plausible.  This is a 
patient who has had recurrent right inguinal 
hernia and some of his groin symptoms are clearly 
consistent with recurrent right inguinal hernia 
and perhaps involvement of the ilioinguinal or 
iliofemoral nerves, which is not uncommon after a 
recurrent right hernia repair.  However, a review 
of the literature back to 1966 provides no support 
for a patient with recurrent right inguinal hernia 
chronic back pain on that basis and indeed, the 
history in the file seems fairly clear that he 
incurred an injury to his back related to his job 
in 1985 and I believe that it is most likely that 
his chronic low back pain is related to that 
injury.

Overall, this evidence weighs against the claim determining 
that the veteran's lumbar spine disability stems from a post-
service injury, and does not result from a service connected 
cause.

A December 2002 VA digestive conditions examination found 
that it was "not likely as not that [the veteran's] back 
pain has any relationship to his inguinal hernias but rather 
to his L-5 DJD."

A September 2002 opinion from Dr. J.D.M., based upon review 
of the veteran's medical records, emphasized that the 
veteran's Air Force duties involved lifting and pulling 500-
600 pounds, and that he weighed 152 pounds.  Her review of 
the medical records also indicated that he underwent a right 
herniorapphy on August 25, 1961, and was discharged to full 
duty involving continual heavy lifting of 500-600 pounds on 
September 14, 1961.  She noted that the veteran was 
discharged on October 10, 1961 as "unsuitable," and that 
"[h]istory I obtained indicated that you complained of right 
groin pain and low back pain prior to your discharge."  
Based on these facts, Dr. J.D.M., provided the following 
opinion:

It is quite clear that you were not given an 
adequate recovery time from your initial hernia 
repair.  Standard of care certainly is to allow 
at least a six to eight week period of recovery, 
prior to allowing a person to do any heavy 
lifting.  The repeat herniorapphy in 1977, which 
as Dr. [G] states in her letter dated 27 November 
2001, is not uncommon, would not have occurred 
had you not sustained the initial injury.  It 
certainly is plausible, that if you sustained a 
groin injury that required surgical correction, 
that you also sustained a lumbosacral spine 
injury.  Therefore, the lumbosacral spine injury 
that you sustained 31 October 1985, was a re-
injury.  The result of the above-mentioned 
injuries is that you have been permanently 
disabled, and have been unable to maintain 
gainful employment due to chronic pain and the 
daily use of analgesic medications.

In summary, it is my medical opinion that your 
long term disability is related to the injuries 
that you sustained while serving in the US Air 
Force in 1961.

Overall, this evidence tends to favor a finding that the 
veteran's lumbar spine disability stems from an injury in 
service.

In an undated opinion received April 2004, Dr. J.D.M., 
provided medical opinion that the veteran's inguinal hernia 
could not be repaired as it was clear that, over time, his 
abdominal fascia and musculature became quite atrophic.  The 
veteran could not tolerate wearing a truss due to skin 
irritation and due to interference with a prescribed back 
brace.  His options were limited to continued use of 
analgesics along with limited activity as intervention would 
not be appropriate or effective.  She further opined as 
follows:

In regard to his back injury, it is certainly 
plausible that [the veteran] sustained injuries to 
his Lumbar spine while in service, as when he 
entered his service period, he was in good health, 
but due to the heavy lifting and pulling duties, 
he was unable to be gainfully employed post 
discharge from the US Air Force.  [The veteran] 
has had chronic pain requiring analgesics, and he 
is totally disabled from the injuries that he 
sustained while serving in the US Air Force.

Overall, this evidence tends to favor a finding that the 
veteran's lumbar spine disability stems from an injury in 
service.

In November 2004, a VA Chief of Surgical Service provided 
opinion that, based upon 7 volumes of the claims folder then 
in existence, that no relationship could be found between the 
veteran's right inguinal hernia and his chronic low back 
pain.  This examiner felt that the opinions expressed by Dr. 
J.D.M. were not medically sound.  Notably, this examiner did 
not physically examine the veteran due to his failure to 
report for VA examination.

Overall, this evidence weighs against a finding that the 
veteran's service connected postoperative residuals of right 
inguinal herniorapphy causes or aggravates any additional 
disability of the lumbar spine.

A July 2005 opinion from Dr. J.D.M., opined that the 
veteran's radiological findings in April 1986 were "clearly 
due to the heavy lifting that [the veteran] did on a regular 
basis while serving in the US Air Force."  Her opinion was 
based, in part, on literature such as that published by NIOSH 
which provided strong evidence that low back disorders are 
associated with work-related lifting and forceful movements, 
which the veteran was engaged in.  Dr. J.D.M., stated:

It is my professional opinion that [the veteran's] 
degenerative joint disease, which has resulted in 
chronic low back pain and disability, is clearly 
related to his work exposure while serving in the 
US Air Force.

Overall, this evidence tends to favor a finding that the 
veteran's lumbar spine disability stems for an injury in 
service.

A July 2006 opinion from Dr. J.D.M., reiterated the facts 
that the veteran's military duties involved heavy lifting on 
a repetitive basis, 400-500 pound loads up a steep flight-
line ramp while flexing his back, at least 3 to 4 times 
daily.  She again asserted that there was documentation that 
the veteran had complaints of low back pain and right groin 
pain prior to his discharge.  She opined that the veteran's 
chronic pain, including his low back pain, resulted in his 
inability to obtain employment outside of his service duties 
due to exposure to heavy work loads.  She referred to studies 
by OSHA and NIOSH to substantiate the fact that biomechanical 
factors at work cause or contribute to musculoskeletal 
disorders, such as the veteran's severe degenerative joint 
disease of the lumbosacral spine.  In summary, Dr. J.D.M., 
opined:

[I]t is my medical opinion that it is most likely 
that [the veteran's] degenerative joint disease of 
his lumbosacral spine is clearly related to his 
exposure to heavy lifting during his service in 
the US Air Force in 1961.

Overall, this evidence tends to favor a finding that the 
veteran's lumbar spine disability stems from an injury in 
service.

In February 2008, a VHA orthopedist reviewed all of the 
above-mentioned evidence in order to arrive at an opinion 
regarding the probable onset and etiology of the veteran's 
low back disability.  The examiner noted that the records of 
interest completed at or before the veteran initially 
sustained his industrial accidents did not suggest 
connections between a service related right inguinal 
herniorapphy and a low back condition.  It was commented that 
the medical records specifically stated that the veteran 
developed acute low back pain with radiating pain to the 
lower limb from an industrial injury which occurred in 1985, 
and that the medical record did not directly relate 
relationships between the veteran's herniated disc and his 
prior service connected right inguinal hernia.

The VHA orthopedist indicated having reviewed medical 
literature and found no authoritative studies or sources that 
connected the right inguinal hernia and low back condition.  
In the orthopedist's opinion, the medical opinions regarding 
the direct connection between the two entities were based on 
conjecture, possibilities or speculation.  Further, it was 
noted that the medical examiner opinions were not complete 
and accurate assessments as their history reviews and medical 
opinions did not include reviews of the complete claims 
folder, service medical records, employment records and 
medical files, including all the evidence indicating military 
as well as civilian injuries which occurred between 1960 and 
1985.

The examiner found, based upon review of the entire claims 
folder, that the veteran's current diagnosis of degenerative 
osteoarthritis of the lumbosacral spine superimposed on 
degenerative disc disease and multiple level disk herniations 
had its onset in 1985.  The examiner next found, based on his 
evaluation and clinical experience as an orthopedist, that 
the veteran's current lumbar spine pain was less likely as 
not (less than 50:50 probability) etiologically related to 
his military service from November 1959 to October 1961.  The 
examiner also concluded that the veteran's current lumbar 
spine pain was less likely as not (less than 50:50 
probability) directly caused or permanently aggravated by his 
service connected right inguinal hernia.  The determinations 
were based on medical history reviewed, the claims folder, 
and direct medical evidence that occurred at the time the 
veteran sustained his injuries.

Overall, this medical opinion strongly weighs against a 
finding that any current disability of the lumbar spine is 
caused or aggravated by an event during or service connected 
disability.

In April 2008, Dr. J.D.M., wrote another opinion in support 
of the veteran's claim.  She stated that the veteran's record 
was reviewed in its entirety, including service medical 
records and the VHA orthopedist opinion.  In this opinion, 
Dr. J.D.M. accepted as fact the veteran's assertions that he 
was allowed to return to heavy lifting duties of 400-500 
pound loads, which involved spine flexion, on September 14, 
1961.  It was noted that the veteran weighed 152 pounds at 
the time.  Dr. J.D.M. stated that "[t]here is documentation 
that [the veteran] complained of low back pain and right 
groin pain prior to his discharge."  However, Dr. J.D.M. did 
not identify the documentation supporting this conclusion.  
Dr. J.D.M. referenced studies from OSHA, NIOSH, the NRC and 
NAS for the proposition that such reports clearly associated 
diseases of the spine with heavy, dynamic, or intense work, 
which the veteran engaged in while serving in the U.S. Air 
Force.  Dr. J.D.M., also provided the following summarization 
of her findings:

Very heavy loads were imposed on [the veteran's] 
lumbosacral spine, and to his right groin, just 20 
days postoperatively, which resulted in low back 
pain, and significant disease of his lumbosacral 
spine, as shown in his radiographs, which reveal 
narrowing of the L5-S1 disc space, with endplate 
sclerosis and apophyseal sclerosis at L4-5 and S1.  
He also underwent a repeat right inguinal 
herniorapphy in 1977.  The subsequent injuries in 
1976, and 1985 merely caused exacerbations of his 
chronic symptomatology, as upon reviewing the 
original records.  [The veteran] complained of low 
back pain and right groin pain prior to his 
discharge.  It is my medical opinion that [the 
veteran's] chronic low back pain and right groin 
pain were caused by the duties that he performed 
while serving in the US Air Force.

(emphasis original).

Overall, this evidence tends to favor a finding that the 
veteran's lumbar spine disability stems from an injury in 
service.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board also takes into account the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  It is the Board's responsibility to 
make determinations regarding the credibility and weight to 
be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

One of the issues underlying the disparity of the medical 
opinions in this case concerns the veteran's history of low 
back injuries and the onset of his chronic low back pain.  He 
currently alleges persistent and recurrent right inguinal 
hernia pain and back pain since service which are neither 
credible nor persuasive when viewed in the context of the 
entire evidentiary record.  

It is important to note that the Board finds the veteran's 
statements to the VA and his medical providers regarding his 
back disability and its history not only "not credible", 
but clearly erroneous.  There is absolutely no documentary 
evidence of any low back complaints or injury in service, and 
multiple medical records prior to a work-related back injury 
in 1985 do not support a finding of persistent and/or 
recurrent symptoms since service.  

The veteran's specific denials of persistent symptoms to his 
medical examiners in 1977 (right hernia) and 1985 (low back) 
have a strong probative value, as they were made while the 
events were fresh in his memory and bear the indicia of 
reliability as it they were made in the context of seeking 
appropriate medical treatment.  See Lilly's An Introduction 
to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Having determined the onset of the veteran's recurrent right 
inguinal hernia in 1977 and persistent low back pain in 1985, 
the Board finds that the February 2008 VHA opinion is the 
most persuasive medical opinion in this case.  Quite simply, 
this opinion is based upon review of the entire claims 
folder, demonstrates an accurate understanding of the 
established facts of this case and is supported by rationale 
and review of medical literature for the conclusions reached.

The medical opinions offered by Dr. J.D.M., hold very little 
probative value as she has provided inconsistent conclusions 
which are not supported by the facts.  The opinions that the 
veteran's postoperative residuals of his right herniorapphy 
involved a lumbosacral spine injury, offered in April 2000, 
September 2002 and April 2004, are couched in terms of being 
"plausible" which does not express great confidence in the 
opinion offered.  This examiner refers to clinical findings 
by Dr. B.H.B., which, as held below, is outweighed by the 
weight of the medical findings of record.  Dr. J.D.M., did 
not refer to any other clinical findings to support the 
conclusion reached.  Further, the opinions seem clearly based 
on statement from the veteran. 

The later opinions offered by Dr. J.D.M., in the July 2005, 
July 2006 and April 2008, are based in part, on the premise 
that the veteran complained of right groin pain and low back 
pain while in service.  Notably, the April 2000 opinion 
stated that the veteran had a history of chronic low back 
pain since 1985.  In any event, the April 2008 opinion's 
contention that the veteran's low back pain complaints were 
"documented" in service is clearly not supported by the 
record.  The only documentation of such complaints are the 
veteran's non-credible reports of history recorded many years 
after service.  His allegations of being returned to full 
duties, lifting as much as 600 pounds, before the expiration 
of an appropriate convalescence period and his denial of 
access to medical care after a re-injury to the right groin 
are not plausible, or credible.

Furthermore, Dr. J.D.M., provides opinion that the veteran's 
current low back disabilities are causally related to his 
heavy lifting duties in the service with reference to medical 
literature articles.  These opinions do not take into account 
the veteran's documented history of post-service heavy 
lifting occupations, and injuries, for many years prior to 
the injuries in 1985.

Essentially, Dr. J.D.M., has arrived at diagnoses and opinion 
having accepted the veteran's history of low back injury and 
pain since service which the Board rejects as factually 
untrue.  These opinions, therefore, are afforded little, if 
any, probative weight.  See Swann v. Brown, 5 Vet. App. 229 
(1993) (doctor opinions based entirely on history provided by 
a claimant can be no better than facts alleged by the 
claimant); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion can be rejected if the based on a rejected 
factual basis).

As for the December 1988 opinion from Dr. B.H.B., this 
examiner offered a clinical diagnosis of recurrent right 
hernia with nerve entrapment due to adhesion with secondary 
strain to the left Poupart's ligament.  It appears from the 
examiner's report that such condition caused the veteran 
difficulty with walking and, thus, aggravated his lumbosacral 
myofasciitis with herniated L4 and 5 discs.  However, the 
probative value of this evidence is of limited value as this 
physician did not identify any additional disability of the 
low back, or impairment of earning capacity, other than a 
nebulous aggravation remark.

VA's Chief of Surgical Service and the VHA orthopedist, upon 
review of the entire claims folder and review of medical 
literature, found no sound medical evidence that the 
veteran's residuals of right herniorapphy caused chronic back 
pain.  These opinions are persuasive given the credentials of 
the examiners, the seriousness of review of the claims 
folder, the strength of conviction in the opinions expressed 
and the similarity in opinions reached.

With respect to the veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As stated above, the veteran's current recollections of his 
low back injuries and the onset of chronic pain are not 
credible.  In any event, there is no evidence that the 
veteran is trained or educated in medicine; therefore, he is 
not competent to offer an opinion as to the nature and 
etiology of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a).  The medical treatise 
articles offered hold some probative value, but are greatly 
outweighed by the medical opinions of record based upon the 
actual facts of this case.

Regarding whether there was an increase in disability of the 
now clearly nonservice connected back disorder attributable 
to the service connected postoperative residuals of a right 
inguinal hernia, the Board finds against this claim.  The 
Board, for many reasons cited above, finds no direct or 
indirect connection between the two disorders.  The Board 
finds the medical opinions supporting this view to be totally 
unpersuasive, particularly in light of the fact that they 
appear based, in part, on the veteran's statements, which are 
not credible.  The Board finds that the most credible post-
service medical opinions find no connection at all between 
the service connected and nonservice connected problems in 
any way shape, or form, clearly outweighing the evidence that 
would support such a finding. 
 
The Board finds that both service and post-service medical 
records, overall, provide evidence against the claim, 
outweighing the veteran's contentions.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the service connection claim on direct, presumptive and 
secondary bases.  38 U.S.C.A. § 5107(b).  The appeal, 
therefore, is denied.

II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.

The veteran's only service connected disabilities are a 
recurrent right inguinal hernia evaluated as 10 percent 
disabling, and painful surgical scar rated as 10 percent 
disabling.  Thus, his combined 20 percent rating does not 
meet the schedular criteria to render him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court 
has clarified that, where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).  The veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 20% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  The schedular 
criteria contemplate compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.

The preponderance of the evidence establishes that the 
veteran's service connected recurrent right inguinal hernia 
and surgical scar do not preclude him from performing 
substantially gainful employment consistent with his 
educational and vocational experiences.  He has a high school 
education and has obtained a real estate license.  His past 
work experience includes a punch press operator, mail room 
helper and cafeteria helper.  Essentially, he has not worked 
full-time employment since an injury to the lumbar spine in 
1985.

The Board finds ample medical opinion of record that the 
veteran's is totally and permanently disabled due to his non-
service connected lumbosacral spine disability.  However, a 
non-service connected disability may not be considered in 
determining the veteran's eligibility for referral for 
extraschedular consideration.  A February 1993 private 
physician statement indicated that the veteran had work 
limitations attributable to an "acute" groin strain, and 
there are references to the veteran having intractable groin 
pain.  Dr. J.D.M., has referred to the veteran being totally 
and permanently disabled due to a combination of his lumbar 
spine and recurrent right inguinal hernia.

VA compensation and pension examinations in December 2005 
found that the veteran manifested a reducible and operable 
recurrent right inguinal hernia.  He also had surgical scars 
from the right hernia repairs that cause no limitation of 
motion or function.  Additional evidence includes the 
testimony of a medical expert before the Social Security 
Administration, who determined that the veteran had residual 
functional capacity to perform sedentary work with a 
"sit/stand" option.

On review of the record, the Board finds no persuasive 
medical evidence or opinion that the veteran is incapable of 
performing substantially gainful employment solely due to his 
service connected recurrent right inguinal hernia and 
surgical scar.  There is also no evidence which suggests 
that, even when considering his limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
his 20 percent schedular rating.  He has not required 
frequent hospitalizations due to his service connected 
disability.  See 38 C.F.R. § 3.321(b). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b).  Thus, the Board 
finds that no basis exists to warrant referral of the claim 
to the Director, Compensation and Pension Service for 
extraschedular consideration.  Bowling, 15 Vet. App. 1 
(2001).

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran's claim was filed prior to the enactment of the 
VCAA on November 9, 2000.  As such, VCAA compliance is 
impossibility in this case.  An April 2004 RO letter advised 
him of the types of evidence and information deemed necessary 
to substantiate his claim on a secondary basis, and the 
relative duties on the part of himself and VA in 
substantiating his claim.  The RO also informed him to send 
in any evidence in his possession deemed necessary to 
substantiate his claim.  

The veteran has demonstrated his actual knowledge of the 
evidentiary requirements by submitting medical opinions 
supporting his allegations on direct and secondary bases.  He 
requested an expert medical opinion in this case, and the 
Board obtained expert opinion from the VHA.  His allegations 
of bias on the basis that VA pays the salary of the VHA 
expert are unsubstantiated.  In any event, he responded to 
the VHA opinion by submitting an additional medical opinion 
speaking to alleged inadequacies in the VHA opinion.  As the 
claim remains denied, the failure to timely advise him of the 
criteria for establishing a disability rating and effective 
dates of award is not prejudicial as the issues are not 
implicated unless a service connection claim is granted.  As 
he has demonstrated actual knowledge of the evidentiary 
requirements and developmental duties, the Board finds that 
adjudication of this claim at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007),

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his VA medical records, all 
identified private medical records, and legal and medical 
documents pertaining to his award of disability benefits with 
the Social Security Administration.

The Board notes that the veteran has repeatedly raised the 
argument that he should have been afforded a discharge due to 
physical disability.  He has cited the case of McGee v. 
Peake, 511 F.3d 1352 (Fed. Cir. 2008), for the proposition 
that VA must obtain his personnel records.  Notably, the 
personnel records of file clearly document that he was 
discharged on the basis of unsuitability for military conduct 
predating his hernia surgery.  The veteran allegations that 
he should have been processed by Medical Board Proceedings 
belie the fact that no such records are available.  VA's duty 
to assist in obtaining federal records does not extend to a 
request for assistance that is unreasonable and tantamount to 
a fishing expedition. See Gobber v. Derwinski, 2 Vet. App. 
470 (1992).

The veteran has been afforded multiple VA examinations to 
evaluate the nature and etiology of his lumbar spine pain as 
well as the severity of his service connected disabilities.  
As indicated above, the Board obtained expert medical opinion 
from VHA.  The Board finds that the examination reports 
obtained comply with the Board's prior remand instructions 
and the terms of the parties Joint Motion for Remand in 
February 1998.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for the 
increase in disability of nonservice connected back disorder 
attributable to service connected postoperative residuals of 
a right inguinal hernia is denied.

The claim of entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


